650 So. 2d 1021 (1995)
Keith GEHRMANN, Petitioner,
v.
STATE of Florida, Respondent.
No. 94-3023.
District Court of Appeal of Florida, Fourth District.
January 18, 1995.
Rehearing Denied March 23, 1995.
Richard L. Jorandby, Public Defender, and Ian Seldin, Asst. Public Defender, West Palm Beach, for petitioner.
No response required for respondent.
PER CURIAM.
This Petition for Writ of Certiorari is directed to the circuit court sitting in appellate capacity, which affirmed petitioner's conviction and sentence in the county court for driving under the influence of alcohol. The circuit court held that section 316.1934(5), Florida Statutes (1991) does not violate the confrontation clauses of the federal and Florida constitutions, nor does it impermissibly shift the burden of proof to the defense.
We deny certiorari, as the circuit court applied the correct law in reaching its decision.
GUNTHER, STONE and POLEN, JJ., concur.